Citation Nr: 0110456	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as due to herbicide exposure.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran retired in August 1989 after 20 years of active 
military service, including service in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
claims.

The low back claim is addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Republic of Vietnam.

2.  The veteran has asserted that he had skin problems during 
his service in Vietnam which he self-medicated, and that he 
has continued to have these problems since that time.

3.  The medical evidence on file tends to relate the 
veteran's current chloracne to herbicide exposure while 
serving in Vietnam.


CONCLUSION OF LAW

The veteran's chloracne was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The record reflects that the veteran's period of 
active duty included service in the Republic of Vietnam.  For 
example, his awards and citations include the Vietnam Service 
Medal, the Republic of Vietnam Campaign Medal, and the 
Vietnam Cross of Gallantry with palm.

The veteran's service medical records show no diagnosis of or 
treatment for chloracne while on active duty.  In fact, the 
veteran's skin was clinically evaluated as normal on a July 
1977 service examination, as well as his May 1989 retirement 
examination.  At the time of his retirement examination, the 
veteran reported that he had never experienced tumor, growth, 
cyst, or cancer.

An October 1989 VA medical examination noted, among other 
things, that examination of the veteran's skin revealed no 
rashes.  

The veteran underwent a VA Agent Orange examination in 
January 1990.  At this examination, the veteran recounted the 
circumstances of his exposure to herbicides while in Vietnam.  
He recounted two tours of duty, and stated that he had no 
medical problems during his first tour.  Examination of the 
veteran's skin revealed non-indurated pigmented spots 
scattered over the upper back (and across the chest to a 
lesser degree) as residuals of acne vulgaris.  Diagnoses 
following examination included inactive acne vulgaris of the 
upper back.

The veteran underwent a new VA Agent Orange evaluation in 
October 1998.  On this evaluation, it was stated that the 
veteran clearly had an exposure to Agent Orange.  It was 
noted that he was developing acneiform eruptions, initially 
on the lateral aspect of the face, posterior ear, and back, 
but that it was spreading to the arms and chest areas.  
Furthermore, it was stated that there was a possible 
correlation with Agent Orange, thus giving it the diagnosis 
of chloracne.  Following examination of the veteran, the 
examiner diagnosed acneiform eruption, most likely a 
chloracne phenomenon.  

VA outpatient treatment records are also on file, and cover a 
period from January 1990 to February 1999.  A February 1999 
progress note reflects that the veteran had a history of 
chloracne, and that he had been using different types of 
medications for the disorder.  

The veteran underwent a VA skin examination in April 1999.  
At this examination, the veteran reported that during his 
military service he was exposed to Agent Orange, developed 
severe acne, and had been diagnosed with chloracne due to 
exposure to Agent Orange.  Following examination of the 
veteran, the examiner diagnosed acne plus scarring, possibly 
due to Agent Orange.

In a July 1999 rating decision, the RO denied service 
connection for chloracne as a result of exposure to 
herbicides.  The RO noted that the service medical records 
were negative for treatment, diagnosis, or complaints for 
chloracne.  Although the veteran had been diagnosed with 
chloracne, the RO found that the condition did not manifest 
to a compensable degree within one year from the veteran's 
last exposure to herbicides.  

The veteran appealed the July 1999 rating decision to the 
Board.  In both his Notice of Disagreement and Substantive 
Appeal, he asserted that he had had skin problems ever since 
Vietnam, and that he always self-medicated the affected area.  
He also maintained that he was exposed to herbicides while in 
Vietnam.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b). 

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), to 
be codified at 38 U.S.C.A. § 5103A.  Further, the Secretary 
shall notify a claimant of the evidence necessary to 
substantiate a claim for benefits.  Id. to be codified at 
38 U.S.C.A. § 5103.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Analysis.  In the instant case, the Board finds that the 
evidence on file supports a grant of service connection for 
chloracne. 

As an initial matter, the Board notes that the record does 
not contain objective medical evidence that the veteran's 
chloracne was present to a compensable degree within the 
applicable presumptive period.  38 C.F.R. §§ 3.307, 3.309(e).  
Thus, the veteran is not entitled to a grant of service 
connection on a presumptive basis.  However, the Board must 
now determine whether the evidence on file, including that 
pertinent to service, establishes that the chloracne was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee, 
supra.

Here, there is no dispute that the veteran served in Vietnam 
during his active military service, and, as such, could have 
been exposed to herbicides therein.  Although the service 
medical records show no diagnosis of chloracne during 
service, the veteran has asserted that he had skin problems 
ever since Vietnam which he self-treated, and that he has 
continued to have these problems since that time.  In short, 
he has alleged continuity of symptomatology of his skin 
problems beginning with his service in Vietnam.  See 
38 C.F.R. § 3.303(b).  Skin problems involve visible symptoms 
which are not beyond the competence of a lay person to 
observe.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Moreover, the Board finds that the medical evidence on file, 
as shown by the October 1998 Agent Orange Evaluation and the 
April 1999 VA skin examination, tends to relate the veteran's 
current chloracne to herbicide exposure while on active duty 
in Vietnam.  

The Board acknowledges that the medical opinions do not 
definitively conclude that the veteran's chloracne is due to 
herbicide exposure; these opinions do not rule out any other 
etiology for the condition.  For example, the October 1998 VA 
Agent Orange evaluation concluded that there was a possible 
correlation with Agent Orange, while April 1999 VA skin 
examiner concluded that the veteran's acne and scarring was 
possibly due to Agent Orange.  (Emphasis added).  
Nevertheless, the simple fact is that two separate medical 
professionals, both of whom examined the veteran, have 
indicated that there is a relationship between his current 
chloracne and herbicide exposure during active service.  See 
Watai v. Brown, 9 Vet. App. 441 (1996).  The Court has long 
maintained that neither the Board nor the RO can reject 
medical evidence, or reach an opposite conclusion, based 
solely on its own unsubstantiated opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  No competent medical 
evidence is on file to refute the medical opinions relating 
the veteran's chloracne to service. 

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.  

Resolving the benefit of the doubt in favor of the veteran, 
the Board concludes that the evidence on file warrants a 
grant of service connection for chloracne.


ORDER

Entitlement to service connection for chloracne, claimed as 
due to herbicide exposure, is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's spine was clinically evaluated as normal on the 
July 1977 service examination, as well as his May 1989 
retirement examination.  Further, at the time of his 
retirement examination, the veteran reported that he had not 
experienced recurrent back pain.  However, his service 
medical records reflect that he was treated on various 
occasions for complaints of back pain.  For example, records 
dated in December 1973 note complaints of pain in the 
shoulder and back; records dated in February 1976 note 
complaints of left shoulder and upper back pain; records 
dated in April 1977 show an assessment of low back pain 
secondary to stress; records from September 1980 note 
complaints of low back pain, with assessments of muscle 
tightness with spasm, and paravertebral spasms; records from 
February 1982 show complaints of back pain and an assessment 
of muscle spasm; records from August 1982 note complaints of 
upper back pain; records from January and November 1984 note 
complaints of low back pain; and records from October 1986 
note follow-up treatment for a torn hamstring and low back 
strain.  

No pertinent findings were made regarding the veteran's low 
back at the October 1989 VA medical examination.

As noted above, VA outpatient treatment records are on file 
which cover the period from January 1990 to February 1999.  
Among other things, these records show treatment for low back 
problems on various occasions.  For example, a February 1997 
CT scan of the lumbar spine resulted in impressions of 
herniated nucleus pulposus on the left, only at the S1 level; 
bulging disc at L5-S1; no demonstrable spinal stenosis or 
neural foramina narrowing; and spondylosis deformans with 
degenerative disc disease at L5-S1.  The veteran underwent a 
left L5-S1 diskectomy in March 1997.  A February 1999 
radiology consultation report revealed a protrusion of the 
intervertebral disc from T12-L1, L1-2 anteriorly.  Narrowing 
was present of the intervertebral disc of L5-S1 with central 
protrusion posteriorly at the level of L5-S1 consistent with 
herniated nucleus pulposus.  Further, a surgical defect was 
noted involving the lamina of L5 on the left.  Also noted was 
a central protrusion at the level of L4-5 which was also 
consistent with the presence of degenerative disc disease and 
herniated nucleus pulposus.  Moreover, there was a central 
herniation.  However, there was no evidence of nerve root 
impression.

In a December 1998 rating decision, the RO, among other 
things, denied service connection for a low back disorder as 
not well grounded.  The RO found that while there was record 
of treatment in service for low back condition, no permanent 
residual or chronic disability subject to service connection 
was shown by service medical records or demonstrated by 
evidence following service.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
the VCAA which the President signed into law on November 9, 
2000.  Among other things, this law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly since the claim was 
previously denied as not well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

As indicated above, the veteran's service medical records 
reflect that he was treated on various occasions for back 
pain, and post-service medical records reflect that he has a 
current low back disorder.  However, it is unclear from the 
medical evidence on file whether the veteran's current low 
back disorder is related to his in-service back pain.  When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  See Colvin, supra.  Therefore, the Board 
concludes that this claim must be remanded for an examination 
to determine the current nature and etiology of the veteran's 
low back disorder.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in con-junction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  However, when the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for back 
problems.  After securing any necessary 
release, the RO should obtain those 
records not on file.

3.  After securing any additional record 
to the extent possible, the RO should 
accord the veteran an examination to 
determine the current nature and etiology 
of his low back disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should express 
an opinion as to whether it is as likely 
as not that the veteran's current low 
back disorder is related to his period of 
active service, to include his complaints 
of back pain therein.  

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



